7-26-2020 ° RY Tr i>

AU
. $06 202
Kash Lee Kelly —- Sentencing date August 31st OBE Q
Vi Ug ' Thpic:
OATH PS TRE PURE:
ISTRiC OUR :
Honorable Judge Simm, F NOW

Today's world is sad, scary and extremely unstable. Obviously, this is not news to you, your Honor or any
person that is alive or breathing.

| am a 67-year-old woman living outside of Minneapolis in a town called New Hope. | have a beautiful
daughter who is a paralegal with a firm in downtown Minneapolis. | have a son who has been a Border
Agent in Arizona and a Customs Agent on the water in Puerto Rico for 3 years and just last week
transferred to Clearwater, Florida. Proud mother of both of my chiidren....l am also proud of Kash Lee
Kelly and it would be an honor and privilege to call him my son.

Kash is the poster child and prime example of Bad turns Good. He has worked hard at becoming a
better man and a great role mode} for his children. Kash is exactly what the youth of today need and
obviously he has been able to cross over the barriers of age. He has inspired me to try and HELP put
some PEACE back into this world. | will share my story in a minute. First, | need you to know what Kash
_ represents to me & others.

1. Truth 6. Hope

2. Knowledge 7. Kindness
3. Communication 8. Reformed
4, Transparency 9. Humility
5. Love 10. Intelligence

| am concerned, your Honor, of what Kash’s FUTURE looks like after August 31*. His charge is conspiracy
to distribute narcotics. He is a child from the hood — no supervision, no chance for a life as you and |
know it. Gang members wrapping their arms around his INNOCENT SOUL. He so regrets that life, but it.
was his destiny. Until NOW......... He has so changed and has a new Destiny. He has proven this beyond a
reasonable doubt.

To refresh my memory:
Rehabilitation vs. Punishment

Rehabilitation gives one a chance to learn about his/her debilitating problems and offers for one
to change their behavior in order not to commit crimes. Rehab helps ease the offenders reentry
into society.

Punishment (incarceration) puts the offender in the confines of a cell in order to think about the
crime committed.

Apparently, your Honor, you are holding in your courtroom Kash Lee Kelly's future. It would be wrong of
me not to share with you Kash’s impact on people all over the world. | have worked in the legal system
and so appreciate the judicial system as complicated as it can be. At one time ! owned a legal Process
Service Company for 8 years. Also, owner of Advocate Angels for Hire, where for 11 years | worked with
women in Divorce. Navigated the legal system to ensure a healthy outcome for all parties involved. |
designed and created a law in Florida for Public Babysitting with the help of Rep. Jim Hill. Invited to sit
and participate on legislative committees to discuss Education (I represented the gifted children).

Having the opportunity to be exposed to the judicial system, | have seen many different outcomes to
court cases. Especially when | worked as an advocate for women in divorce. | tald them to always ask for
what you needed and nothing more. Do not gouge the husband’s eyes out. Nothing good comes of that.

Your Honor — feeling the same way right now for Kash. | believe Kash has done way more Rehab than
you or | could have every asked for anyone. What Good would incarceration do for Kash? American
people need you, your Honor, to hopefully see what we all see in this young man. Give him the
opportunity to continue spreading the word of “UNITY”. Please take a moment and watch these {3)
YouTube videos. You will understand then why Kash can speak to all ages and brings a message of unity.
He addresses really Hard subjects with respect for all sides. He continues to say without communication
you cannot have peace.

1. Ex Gang Member speaks “When do Black Lives Matters?”
2. Tell the truth...Truth is BLM Only Matters When Its White pp! involved
3. The No Snitching Policy

| mentioned to you that Kash has a major influence on me — so here is my story.

| was driving in my car listening to Kash one day and he was talking about youth centers/community
centers, Someone had just made a donation. Apparently, a nice sum of money and they wanted to be
anonymous. Donation was to Street Lights Unity — Kash Kelly’s non-profit. | thought | would like to
donate but { am not rich nor famous. | came up with a plan or idea where all American People can Help
with rebuilding America. | spent the last month putting the idea on paper. | met with my Mayor of New
Hope (love the name Hope - New). Her name is Kathi Hemken. She is in support of this endeavor. ! will
be working with SCORE this week on creating a more precise business plan. Spoke to the Public
Relations Director of Communication and Legislative Affairs of the MN Lottery. We plan on talking again
this week. Her name is Erika Helvick.

lam a very determined woman to see this plan go through. It will help repair the many Broken trust
issues we have & ensure we start the Healing Process of America.

How can America Heal without the words and positive vibes we get from Kash and a hand ful! of others
who speak about helping to heal as opposed to those who continue to protest and rict. His passion and
Love for unity is unsurpassed by what he did as a scared young man from the hood.

Once again, Judge Simm — | would be proud to cai! Kash my son and just as proud to call him my friend.
Geina MacDonald

7640 49" Ave. N. #344
New Hope, MN 55428

612-584-8433
Geina 612-584-8433

pVCTed Prey CeCe geinamacd@msn.com

 

 
Copies to:

Judge Philip P. Simm
5400 Federal! Plaza
Suite 4400

Hammond, !N 46320

Mayor Thomas McDermott, Sr.
5925 Calumet Ave.

Hammond, IN 46320

Chief of Police
John BD Doughty
509 Douglas St.

Hammond, IN 46320
Hello,

!am going to challenge the creative side of your mind today. Put on your rose-colored glasses and take a
road trip with me. | will be your tour director and | will guarantee you will not be disappointed. We will
not be issuing any refunds, but we are giving every participant a $2.G0 Power Ball ticket and a $2.00
Mega Millions ticket. “Good luck! Hope you win and enjoy the tour”.

People say that we need to know our history to move forward. So, | am going to share with you the
history of the lottery so you can see where the money that people contribute by buying lottery tickets is
invested. Remember that in the case of a Power Bail or Mega Millions ticket that is $2.00 per ticket. |
really think it is nice to know what your $2.00 investment helps to promote or perhaps even create.

History Lesson 101

The Minnesota Lottery was established in 1988 through a successful voter referendum which is a
general vote by the electorate. The definition of an electorate is all the people entitled to vote ina
country or area on a single political question which has been referred to them for a direct decision.

Since the Minnesota Lottery began, it has contributed in the region of $2.9 billion dollars to state
weilfare...that was billions with a b not millions with an m.... wow!

Please pay attention

Keeping in mind that the people play these games for one reason only “to win’. They, meaning the
winners could care less what the money goes to support. They just hope to see a winning ticket with a
$2.00 contribution.

| bet by now you are also hoping that your Power Ball and Mega Millions tickets are winners and
probably not concerned with what the state lottery money is supporting.

“Who wants to be a millionaire? | do!!”

Imagine what a $2.00 nationwide lottery would do if the revenue were earmarked for one critical
project and only that project? The first project would be in the form of youth centers and perhaps the
2"4 lottery would be veteran’s villages. This idea is actually part of the lottery’s mission statement: “To
generate proceeds to support critical projects made stronger because Minnesotans created a state
lottery.”

Our children are our future...all children and young aduits will be designers of our tomorrows. We as
responsible adults must ensure not only their safety but to nurture their given talents.

There is an unlimited amount of money that the American people are willing to give just to be part of a
chance to win money. It is all about the ripple effect. | hope you are still wearing those rose-colored
glasses that | talked about in the 1* paragraph. Did | go to fast or not explain in detail how $2.00 per
American donation can change the world? Let us see how and what this change looks like.

Let’s begin to cofor outside the lines

Remember, we are not inventing the lottery which is great because it is already here in every state
except 6 of them. We as voting Americans are just going to change the way it is implemented to create a

 

Gartner pouches
better odds of winning. Also, creating more helpful ways of investing the lottery revenue to heal broken
America.

Information we will need later:
Minnesota Stats-
MINN 3494.02 State Lottery
Subdivision 1; Director
A state lottery is established under the supervision and control of a Director
Subdivision 3: Powers & Duties of Director
1) Adopt rules & game procedures
Governor Tim Walz appointed Adam Prock as the Minnesota Lottery Director on April 10, 2019.

We as American voters need to become a positive influence on the youth of tomorrow. It is a wonderful
gesture when the rich and famous can and do donate to special programs. Millions of dollars are raised
due to the generosity of the wealthy Americans. However, the average person is unable to make such a
jarge financial contribution. Most, if not all, people would love ta feel that sense of pride and
accomplishment in knowing they made a difference with their donation. Guess what average American?
You can make a difference with just a $2.00 donation. Remember the ripple effect. 1f most people in all
the states that have the lottery bought a $2.00 ticket that was going to support youth centers and a
chance to win $2 million, not only could we build them but financially maintain them.

American needs to heal

We ail can take ownership of the recent downfall of our country. We can also take pride in the
rebuilding of all the broken relationships and trust we lost in America. Just $2.00 and we can have our
youth centers, veteran's villages, and homes for homeless. This is just a start.

Please follow closely. | will try to put in words my vision for success of an opportunity for all Americans
to feel the joy of participating in the healing process from all the tragedies.

Mega Millions and Power Ball are set up for 1 winning ticket. One winner for the most part. On average,
this one person would win around $60 million or more. What on earth does one person need that much
money for and the odds of being that person are slim to none? Odd enough, people still contribute and
buy lottery tickets.

We will be creating a new lottery drawing that stands on its own merits. Plain and simple, this will be
the beginning of youth centers throughout the USA. Starting in Minneapolis (where the murder of
George Floyd took place). Then move to Chicago once we have a proven process in place. Using a non-
profit organization (possibly Street Lights Unity) to work with community !eaders, elders, principals,
guidance counselors, churches etc. te build the centers to their needs, Create numerous centers that are
built by the local community and run by that community. Ensure that all children within a few blocks can
receive everything needed to be successful. Create jobs for the youth ta help build the youth center
which will give them a sense of pride and at the same time expose them to different skills such as

i Gaertner sri:

 
carpentry, brick laying, painting, plumbing, architecture and many more diverse jobs. It is always more
rewarding if you work for something as opposed to it being given to you.

Within the walls of the youth centers there will be opportunity for other skills can be taught. For
example, car repair, computer, or tech skills, mentoring by local musicians and others who might be
interested. Mentor programs with local law firms, accounting firms and the list goes on. Exposing the
youth to opportunities that will challenge their inner being and let them design their own future.

| believe it is not only the right time but a wonderful gesture of peace. We all want the same things.
Giving our youth the opportunity to be successful and guide us into a future that is bright and safe. We
are a broken nation right now, but just a $2.00 donation can create a change and imagine what the
winners of $2 million will invest back into their own communities. it is a win-win for everyone.

instead of a lottery picking one winner who receives around $60 million the new design would be to
have many $2 million winners depending on the amount of tickets sold, Here is a short version of the
breakdown:

1) Tickets sold at $2.00 each

2} Minus the money of retailers commission & bonuses
3} Minus operating costs

4) Minus revenue for youth centers

All the commissions and bonuses along with the operating costs are negotiable. Prize money is divided
into $2 million per winner. Generating hundreds of winners, not just one per drawing. Drawings can be
1 to 2 times per week.

This is an American attempt to help heal and it is a nationwide effort, so | am also proposing that alt the
$2 million dollar winners do not pay any State or Federal tax on the winnings. We the people can create
and design our future one youth center at a time. Give our children self-worth & self-esteem. My future
is starting to look so much brighter already. What about yours?

The strongest factor for success is self-esteem

Believing you can do it, believing you deserve it, believing you will get it. Life is not about finding
yourself. Life is about creating yourself. It is time we help our youth who need a little extra love and
attention to see their potential. Help them have equal opportunities for success regardless of race,
economic status, or religion.

2 Gartner Sruceas
  
   

 

wee eae
rls eas

W ih fil 7h lal HY Ce

We

joao qos0 ooo. 4775 0594

  

 

 

 

 

 

 

 

 

| From ine. 7 MNactmald
I640 A? * Ave.

ree eu) Hae. ZN SSOP
© Seage code Plaae

Surte YHOO
ta mmm FN 176.330

4
|

 

 
